 


110 HRES 1002 EH: Resolution expressing support for the designation of a 
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1002 
In the House of Representatives, U. S.,

June 18, 2008
 
RESOLUTION 
Resolution expressing support for the designation of a Public Radio Recognition Month. 
 
 
Whereas the mission of public radio is to create a better informed public that is challenged and invigorated by a deeper understanding and appreciation of events, ideas, and cultures;
Whereas the programming content created and distributed by public radio is based on 3 core values: qualities of mind, qualities of heart, and qualities of craft, which exemplify the inherent meaning of localism by placing value and financial investment in local and regional assets to gather and distribute a collection of programming that informs and improves community;
Whereas public radio is known for distinctive, award-winning programming that includes Morning Edition, All Things Considered, A Prairie Home Companion, Marketplace, Speaking of Faith, and This American Life;
Whereas America’s more than 800 public radio stations serve every State and every congressional district with news, information, cultural, and music programming that are unique to free radio;
Whereas some 33,000,000 Americans listen to public radio programming each week;
Whereas the public radio audience has doubled in the past 15 years and has increased by some 70 percent in the past decade;
Whereas public radio stations are licensed by community foundations, colleges, universities, school boards, libraries, and other local nonprofit entities;
Whereas public radio stations are locally licensed, locally staffed, and locally programmed, and have tailored their programming to meet the needs of local audiences;
Whereas public radio stations on average receive more than 85 percent of their annual funding from local sources;
Whereas public radio’s public service finds expression through a deep music discovery, education, and enrichment experience for both its audience and the performers, singer-songwriters, musicians, lyricists, and composers, which places the greatest emphasis on a valued partnership with performers to bring all facets of music into the lives of its audience in a way that is found nowhere else;
Whereas public radio has preserved and enhanced the archetypal musical formats of American music history, such as jazz, classical, folk, bluegrass, the blues, and Celtic;
Whereas public radio is responding to its commitment to community-based and fact-based journalism with several initiatives, including the Local News Initiative, a national effort to increase public radio’s service to communities through investments in station capacity to provide in-depth, serious, and balanced news, and Public Insight Journalism, a pioneering concept that uses citizens to help cover the news by sharing their observations, knowledge, and expertise;
Whereas public radio has embraced digital broadcasting technology because of its inherently inclusive nature and potential to expand public service programming; and
Whereas public radio exists to serve the public interest: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses support for the designation of a Public Radio Recognition Month; and
(2)encourages the celebration of America’s public radio stations for their contributions to our Nation’s communities and enduring civic spirit.
 
Lorraine C. Miller,Clerk.
